Citation Nr: 0843796	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  The veteran died in May 2004; the appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision, in which the 
RO, in pertinent part, denied claims for service connection 
for the cause of the veteran's death, for accrued benefits 
and for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318.  The appellant perfected an appeal with 
regard to denial of service connection for the cause of the 
veteran's death.

In October 2008, the appellant testified before the 
undersigned Veterans Law Judge, during a Travel Board hearing 
at the RO; a copy of the transcript is associated with the 
record.

The Board's decision on the claim for service connection for 
the cause of the veteran's death, is set forth below.  The 
matter of entitlement to DIC benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1318-for which the appellant has 
completed the first of two actions needed to place this 
matter in appellate status-is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action, on her part, 
is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's death certificate lists the immediate cause 
of death as respiratory failure; stomach cancer was listed as 
the sole underlying cause resulting in death. 

2.  At the time of the veteran's death on May [redacted], 2004, 
service connection was in effect for: residuals of gunshot 
wound (GSW) of the right elbow (rated as 40 percent 
disabling); residuals of GSW of the right arm (Muscle Group 
VI) (rated as 40 percent disabling); residuals of GSW of the 
right arm (Muscle Group VII) (rated as 40 percent disabling); 
psychoneurosis (rated as 10 percent disabling); and residuals 
of fractures of ribs 8, 9, and 10 on the right and residuals 
of  tonsillectomy (each separately rated as noncompensably 
disabling); the combined disability rating for his service-
connected disabilities was 80 percent.

3.  No respiratory disorder or stomach cancer was manifest 
until many years following the veteran's separation from 
service, and the most probative medical nexus opinion weighs 
against the claim.

4.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claim for service connection for the cause of 
the veteran's death, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by her, what 
information and evidence would be obtained by VA, and the 
need for her to advise VA of and to submit any further 
evidence in her possession that is relevant to the claim.  
After issuance of the notice and an opportunity for the 
appellant to respond, the claim was adjudicated in the 
September 2004 rating decision now on appeal.  Thus, the June 
2004 letter meets the VCAA's content of notice and timing of 
notice requirements.

Although this letter does not specifically include a 
statement of the conditions for which the late veteran was 
service connected at the time of his death, this omission did 
not prejudice the appellant, as it is evident that she had 
actual knowledge of what the veteran's service-connected 
disabilities were as they were as noted in the September 2004 
rating decision.  In October 2004, the RO received a 
statement in support of her notice of disagreement (NOD), 
along with a private physician's statement that discussed the 
veteran's service-connected disabilities and their alleged 
effect on the veteran's health and ultimate demise.  Thus, 
the deficiency was effectively cured by actual knowledge of 
the appellant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Moreover, as indicated above, the June 2004 
letter otherwise provided adequate notice of the VCAA's 
provisions as they pertained to cause of death claims, 
pursuant to Hupp.

In addition, although the appellant was not provided notice 
until May 2006 regarding assignment of effective dates (in 
the event that the claim was granted), the Board's decision 
herein denies the claim for service connection for the cause 
of the veteran's death.  As no effective date is being, or is 
to be assigned, and there is therefore no possibility of 
prejudice to the appellant under the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service private 
and VA medical records, a private physician's opinion, and a 
VA opinion as to the alleged relationship between the 
veteran's service-connected disabilities and his death.  Also 
of record are a copy of the hearing transcript and various 
written statements provided by the appellant and by her 
representative, on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter decided 
herein on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and bronchiectasis, active tuberculosis 
and/or malignant tumors become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

The veteran died on May [redacted], 2004.  His death certificate 
lists the immediate cause of his death as respiratory 
failure; stomach cancer was listed as the sole underlying 
cause resulting in death.  No autopsy was performed.

During the veteran's lifetime, service connection was 
established for: residuals of GSW of the right elbow (rated 
as 40 percent disabling); residuals of GSW of the right arm 
(Muscle Group VI) (rated as 40 percent disabling); residuals 
of GSW of the right arm (Muscle Group VII) (rated as 40 
percent disabling); psychoneurosis (rated as 10 percent 
disabling); and residuals of fractures of ribs 8, 9, and 10 
on the right and residuals of  tonsillectomy (each separately 
rated as noncompensably disabling); the combined disability 
rating for his service-connected disabilities was 80 percent.  
He was awarded a total rating due to individual 
unemployability due to service-connected disabilities, 
effective from September 9, 1998.

The appellant asserts that the effects of the veteran's 
multiple service-connected disabilities on the veteran's 
health led to his ultimate demise.  During the Board hearing, 
she indicated that the veteran had difficulties with his 
service-connected right arm and residuals of fractures to 
three ribs.  She testified that the veteran had had 
bronchitis and pneumonia and that eventually she had to place 
him in a nursing home.  The appellant stated that near the 
end, the veteran had to have oxygen and other things were 
done for comfort measures.  She felt that the veteran's 
treating physician's opinion should carry more weight than an 
opinion from a doctor who had never seen the veteran.  The 
appellant has admitted that she did not know the veteran 
until after he was discharged from service, marrying him in 
1950.

However, considering the record in light of the above-noted 
legal authority, the Board finds that service connection for 
the cause of the veteran's death is not warranted.

The veteran's service treatment records reflect that, on 
September 21, 1944, he was injured when a booby trap exploded 
while on maneuvers near Bath, England.  At that time, 
dressings were applied to right rib fractures and a right 
elbow wound at a battalion aid station.  At the 216th General 
Hospital, the veteran's right arm was in a cast for two 
weeks, following which an operative procedure was done 
inserting screws into the region of the right elbow.  The 
right arm was then recasted for five weeks, the veteran was 
sent to the Evacuation Hospital and then onto McGuire General 
Hospital, Virginia, where a post-operative splint was 
applied.  On November 25, 1994, he was transferred to Moore 
General Hospital to start physiotherapy.  He was discharged 
in September 1945, as maximum hospitalization has been 
attained.  Discharge diagnoses included: severe perforating 
shrapnel wound, region of the right elbow, accidentally 
incurred September 21, 1944, when a booby trap exploded while 
on maneuvers near Bath, England (wound healed on admission); 
complete, compound, comminuted fracture involving proximal 
portion of ulna, clecranon process and lateral epicondyle of 
right humerus (cured at time of discharge); and deformity of 
the right upper extremity, elbow, manifested by limitation of 
flexion and extension (improved at time of discharge).  In a 
September 1945 rating decision, the veteran was granted 
service connection for residuals of his injuries, to include 
anxiety state, manifested by tension, and assigned an initial 
100 percent schedular rating, effective September 23, 1945.

Following service, the veteran worked for Chatham 
Manufacturing from July 1946 to June 1984, initially as a 
textile inspector and later as a security guard.

Between April 23, 1951 and May 17, 1951, the veteran was 
hospitalized at the Mountain Home, Tennessee VA Medical 
Center (VAMC) with complaints of epigastric pain and nausea.  
No organic pathology was found to account for his 
difficulties.  He was discharged with diagnoses of nervous 
indigestion, treated, improved; and limitation of motion of 
the right elbow secondary to war injury, untreated, and 
unchanged.  In a May 1951 statement, a VA physician stated 
that he felt that the veteran's complaints might not reappear 
if he was able to work on a day shift and take his meals and 
sleep in the average manner.

Subsequent VA and private medical records show that the 
veteran was obese, weighing more than 250 pounds in January 
1993 and more later.  He was treated at various times for 
sinusitis, gout, allergic rhinitis, dizziness, hypertension, 
vertigo, osteoarthritis of the spine, hip and legs, 
congestive heart failure (CHF), anemia, chronic urinary tract 
infections, and arteriosclerotic peripheral vascular 
disease/cerebrovascular accident (CVA) with left hemiparesis.  
The veteran was diagnosed stomach cancer in March 2003.  A 
September 2003 bone scan revealed faint activity overlying a 
single left rib, which could be related to a subacute 
fracture sustained in a fall on September 21, 2003; otherwise 
no other abnormalities were noted.  A contemporaneous chest 
x-ray showed left lower lobe atelectasis or scarring.  

On October 3, 2003, the veteran was admitted to the Hugh 
Chatham Hospital assisted living facility and remained on 
palliative care instructions until his demise in May 2004.  A 
January 2004 chest x-ray revealed that the left lower lobe 
infiltrate noted in September 2003 showed complete resolution 
and a significant current abnormality was not evident.  A 
March 2004 computed tomography (CT) of the chest revealed two 
tiny vague hazy focal nodular densities seen in the right 
lower lobe, along with a focal irregular pleural-based 
thickening seen on the right adjacent to old rib fractures; 
no pleural effusion or other abnormalities were seen in the 
lungs. 

Further, the veteran's service treatment records are 
completely negative for findings or diagnoses of any 
respiratory disease and/or stomach cancer.  Nor is there any 
medical evidence that any of the diseases listed on his death 
certificate were manifested to any degree during the first 
post-service year following his discharge from active duty in 
September 1945.  Hence, the conditions resulting in the 
veteran's death were not shown in or within one year after 
service discharge.

Significantly, the claims file also includes medical opinions 
from a private physician and from a VA physician that address 
the relationship between the veteran's service-connected 
disabilities and his death.  However, the Board finds that 
the most persuasive medical opinion on the question of 
whether there exists a medical relationship between the 
veteran's service-connected disabilities and his death weighs 
against the claim.

The only medical evidence that tends to support the 
appellant's claim is a June 2004 statement from one of the 
veteran's treating physicians, D. J. S., M.D., who indicated 
that he was a family physician and had cared for the veteran 
for over three years.  This physician indicated that the 
veteran suffered from crippling right arm pain, chronic chest 
wall pain, and respiratory difficulty.  The chest wall pain 
and subsequent respiratory compromise both resulted from the 
veteran's fractured ribs in September 1944.  He stated that 
the veteran also had had fatigue, intermittent abdominal 
pain, and upper respiratory infections that were likely the 
result of his 1944 service-connected injury.  Dr. D. J. S. 
added that the veteran suffered continuously since sustaining 
his service-connected injury in 1944.  In his opinion, the 
debilitating injuries and subsequent respiratory compromise 
that began with his injury were a contributing factor and 
hastened the onset of the veteran's death.  However, this 
statement is not persuasive.

Dr. D. J. S. did not indicate that the claims file or any 
pertinent medical records were reviewed and no rationale was 
provided for this opinion.  Here, Dr. D. J. S. 's opinion is 
not medically and factually supported.  In fact, the 
physician's opinion appears to be based solely on a desire to 
help the veteran's widow, the appellant.  The Board notes 
that as a medical opinion can be no better than the facts 
alleged by the appellant, an opinion based on an inaccurate 
(or, unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal, 5 Vet. App. at 461.  See also Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Here, the record shows that the veteran restarted treatment 
with the Foothills Family Practice, of which Dr. D. J. S. is 
one of the physicians, in March 2003, after a hiatus of three 
years.  At that time, the private medical records reflect 
that the veteran's primary medical problems were generalized 
deconditioning due to age-related changes, gout on high-risk 
medicines, CHF, anxiety disorder, lightheadedness, and left 
hip pain following a fall one month earlier.  The very next 
day, the veteran was diagnosed with stomach cancer.  However, 
the veteran did not see Dr. D. J. S. until three months later 
at his regular checkup.  In June 2003, the veteran's lungs 
revealed fine bibasilar rales, no wheezing or rhonchi and his 
stomach was benign on examination.  Three months later, the 
veteran complained of left side pain, following a fall down a 
hill the day before.  Although the veteran had generalized 
aches and pains and tenderness of palpation in the left rib 
cage region, no shortness of breath or abdominal pain was 
found on examination.  His lungs were clear.  The assessment 
was fall, likely due to left hemiparesis.  Chest x-rays and a 
bone scan were done, which showed that the veteran had a 
minor, non-displaced left-sided rib fracture in the area of 
his most discomfort.  Lungs were clear to auscultation though 
breath sounds were distant.  On examination in October 2003 
prior to entry into a nursing home, the veteran's lungs were 
clear and his abdomen was benign.  Thus, these medical 
records fail show respiratory problems or abdominal pain 
except for that related to a September 2003 fall due to 
nonservice-connected left hemiparesis.  Accordingly, Dr. D. 
J. S.'s opinion is not accorded any great probative weight.  

The Board also points out that the fact that this private 
physician may have treated the veteran on a regular basis-
without more-does not add significantly to the probative 
value of the opinion.  The United States Court of Appeals for 
Veterans Claims has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician.  See, e.g., Winsett v. West 11 Vet. 
App. 420 (1998), citing Guerrieri, supra.

By contrast, the Board finds probative the medical opinion of 
a VA physician.  Following a review of the veteran's claims 
file and death certificate signed by Dr. D. J. S., in a March 
2007 VA opinion, the VA physician noted the disabilities for 
which the veteran was service connected and what was listed 
on his certificate of death.  He added that a review of the 
record reflected that the veteran was placed in a hospice for 
palliative care, where he eventually died.  In response to 
whether the veteran's service-connected disabilities 
contributed to the veteran's chest wall pain and respiratory 
difficulty, the VA physician noted that, prior to his death, 
there was very little mention of any problems with breathing 
or his chest wall.  The veteran did have a significant amount 
of pain involving his arm, but there was not any question 
about whether the veteran could breathe properly.  He did 
have a history of pneumonia, but that had cleared.  A CT scan 
done shortly before his death revealed no serious problems 
with the chest.  The veteran had some chronic changes with 
the chest consistent with his other problems-having a 
history of gout, CHF, status post CVA with left hemiparesis, 
hypertension, and severe degenerative joint disease.  In the 
VA physician's opinion, there was no evidence to suggest that 
the problems for which the veteran was service connected, 
namely the right arm problems, the fracture right ribs, and 
the psychoneurosis in any way contributed to or hastened his 
demise.

The Board finds that the March 2007 opinion is the most 
persuasive medical opinion that specifically addresses the 
question of whether a disability of service origin caused or 
contributed substantially or materially to his death.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet. 
App. at 470-71 (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Clearly, this physician reached his conclusions only after a 
review of the extensive service and post-service medical 
records, and evaluation of the relative probative value of 
the clinical evidence.  Thus, the Board finds that this 
medical opinion-which weighs against the claim-is entitled 
to more weight.  See Hayes, 5 Vet. App. at 69-70; .see also 
Guerrieri, 4 Vet. App. at 470-471.

In addition to the medical evidence, the Board has considered 
the appellant's own testimony and statements, as well as her 
representative's assertions, advanced on her behalf, that the 
veteran's death is related to his service-connected 
disabilities.  However, none of this evidence provides a 
basis for allowance of the claim.  As laypersons without the 
appropriate medical training and expertise, neither the 
appellant nor her representative is competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and the 
veteran's death.  See Bostain v. West, 11 Vet. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

As indicated above, in this case, the Board finds the opinion 
of the VA physician dispositive of the medical nexus 
question.  As the physician explained in detail the reasons 
for his conclusions, which were based on consideration of the 
record (for which he provided an accurate recitation of the 
medical evidence in the claims file), the Board finds that 
this opinion constitutes competent and persuasive evidence on 
the matter upon which the claim turns.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  


REMAND

As indicated above, in a September 2004 letter, the RO 
notified the appellant of the denial of service connection 
for the cause of the veteran's death, for accrued benefits 
for special monthly compensation based on need of aid and 
attendance or housebound status and for DIC benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1318.  In her 
March 2005 NOD, the appellant disagreed with the adjudicative 
determination made by the RO with regard to her DIC claim.  
As such, in addition to the issue decided above, the Board 
finds that the NOD also encompasses the matter of her 
entitlement to DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318.

By filing an NOD, the appellant initiated appellate review of 
two issues-cause of death and DIC benefits.  The next step 
in the appellate process is for the RO to issue to the 
appellant a statement of the case (SOC).  See 38 C.F.R. 
§ 19.29 (2008); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  However, the May 2006 SOC addressed only the issue 
of denial of service connection for the cause of the 
veteran's death.  Consequently, the matter of the appellant's 
entitlement to DIC benefits must be remanded to the RO for 
the issuance of a SOC.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).

[Parenthetically, the Board notes that the September 2004 
letter also notified the appellant of the denial of accrued 
benefits for special monthly compensation based on need of 
aid and attendance or housebound status.  The fact that the 
appellant thereafter took no further action with regard to 
accrued benefits suggests an intention not to appeal the 
denial of those benefits; hence, no SOC on this matter is 
needed.].

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should issue to the appellant and 
her representative an SOC addressing the 
appellant's entitlement to DIC benefits.  
Along with the SOC, the RO must furnish 
to the appellant a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
her the applicable time period for 
perfecting an appeal as to this issue.

The appellant is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to DIC 
benefits) may be obtained only if a 
timely appeal is perfected.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


